Citation Nr: 0030762	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There are no clinical, medical or personnel records 
showing that the veteran was involved in an accident with a 
21/2-ton truck during his active service.  

3.  There is no clinical, medical evidence that the veteran's 
current low back disability is related to service or an 
injury incurred therein.  

4.  There is no clinical, medical evidence that the veteran's 
current residuals of a sprain of the right ankle are related 
to service or an injury incurred therein.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  Chronic residuals of a sprain of the right ankle were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he now has 
mechanical low back pain and residuals of a sprained right 
ankle, due to having been hit by a 21/2-ton truck and thrown 
over two jeeps while on active duty.  Accordingly, a 
favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. 

The veteran's service medical records show that in May 1967 
he had complaints regarding the right ankle.  A sprain was 
noted and the veteran was told to use hot soaks and an ace 
wrap.  In March 1968, it was noted that the veteran had 
returned for radiographic examination of both feet, and that 
he wanted a radiographic examination of the back.  The 
veteran was instructed to do exercises and was given a bed 
board.  No diagnosis or symptoms are listed.  

The report of the veteran's January 1969 separation medical 
examination provides that his spine, lower extremities and 
feet were normal on clinical evaluation.  No defects or 
diagnoses were identified.  The veteran's January 1969 
separation report of medical history provides that he denied 
current or past recurrent back pain, foot trouble, or bone, 
joint or other deformity.  The physician's summary was 
negative.

During a May 1998 VA examination, the veteran reported that 
while he was in the service, he was bent over a jeep working 
underneath the hood when a 21/2-ton truck came around a corner 
at approximately 15 m.p.h.  He said that the front bumper of 
the truck struck him in the back, flipping him over two 
jeeps.  The veteran said that he also twisted his right ankle 
during this incident and that he had a wound to the back 
which was treated with dressing changes.  The veteran said 
that his back had never been the same since and that he had 
experienced back pain since that time.  He explained that his 
back hurt or ached while he was at work and was not made 
better by aspirin, Darvon or muscle relaxants.  He said that 
after a long day of work his back was stiff in the morning.  
He said that during times when his back hurt he lost 
approximately 50 percent of his motion.  He said that it 
would eventually loosen up.  The veteran also said that his 
ankle hurt, not all the time.  It did not hurt with weather 
changes.  It would swell up on the outside if he happened to 
turn his ankle and he had a lot of complaints walking on 
rocky or uneven ground.  

The examiner provided results of the veteran's physical 
examination.  Radiographic examinations were noted to result 
in impressions of normal right ankle, and minimal 
degenerative joint disease of the lumbosacral spine with 
vascular calcifications.  The final assessment was that the 
veteran appeared to have some lateral instability of his 
ankle and some subtalar arthritis based on pain.  The 
examiner stated that the veteran's peroneals were weak and 
probably contributed to the symptoms of lateral instability 
in his ankle.  The examiner also noted that the veteran had 
mechanical back pain without signs of radiculopathy.  The 
examiner said that if the veteran's service medical records 
did hold that the veteran was struck by a 21/2-ton truck going 
15 m.p.h. and was thrown over two jeeps, it was very 
plausible that his back and ankle pain came from this injury.  

In correspondence to the RO, the veteran has asserted that 
some of his service medical records are missing from the 
claims file.  He said that while on active duty he was not 
provided any medication after the injury, but was only given 
12 exercises and a back board.  He said that SP-5 Britton, 
who ran the dispensary, helped him with the bandages on his 
back.  The veteran also asserted that he had never been given 
the results of a VA radiographic examination.

Based on a thorough review of the evidence, the Board holds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a low back 
disability or residuals of a right ankle sprain.  There is no 
clinical, medical evidence of a nexus or link between the 
veteran's active service and his current diagnoses.  In this 
regard, the Board recognizes that the VA examiner stated that 
it was very plausible that the veteran being hit by a 21/2 -ton 
truck would result in back and ankle pain.  Significantly, 
the VA examiner did not say that this scenario was at least 
as likely as not.  Moreover, the Board notes that there is no 
documentary evidence that the veteran was involved in an 
accident involving a 2 1/2-ton truck.  His service medical 
records, including his separation examination and separation 
medical history, are negative for any clinical, medical 
evidence of such an accident.  Similarly, his personnel 
records are negative for any indication that he was involved 
in such an accident.

The Board takes seriously the veteran's contentions that 
additional service medical records exist that have not been 
associated with his claims file.  However, there is no 
indication in April 1998 correspondence from the National 
Personnel Records Center of any outstanding service medical 
records.  Moreover, the example cited by the veteran, service 
medical records showing that he was issued a bed board, are 
in fact in the claims file.  The veteran has not specified or 
otherwise identified any relevant records held by a 
government entity, or information sufficient to locate 
records from any other source.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claims.  


ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a right ankle sprain is 
denied.  



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


